department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number employer_identification_number number release date se t eo ra t date uniform issue list legend a b c d e dear ------------------ scholarship grant-making procedures under sec_4945 of the internal_revenue_code foundation under sec_509 of the code of b a boys-only boarding school in c described in sec_170 of the code senior officials of b year of commencement of study who are advanced students in or graduates of u s high schools to be selected for a scholarship applicants are invited to submit official transcripts of grades from the educational_institution they currently attend results on standardized tests they have taken written references from educators and others as well as a personal letter explaining a’s scholarship grants program is for boys under the age of on july 1st of the intended the information submitted indicates that a will administer a scholarship program on behalf we have considered a’s ruling_request dated date requesting approval of a’s a is exempt from federal_income_tax under sec_501 of the code and is a private a’s board_of directors is composed of five members three of the members are the current all scholarships are funded according to the financial needs of the individuals as their interest in b all of these documents are screened initially by a’s vice president-u s operations or by officials of d in e a u s educational_institution similar to b screened applications are then forwarded to a’s other officers for review finally applications are forwarded to b’s admissions office in c where a decision is made on the application without regard to race creed or national origin determined by a in consultation with b’s admissions office financial needs analysts to the extent that a student’s parents have the financial means to pay tuition board travel and related expenses they will be expected to do so to the extent that they lack the financial means a will fill the gap with scholarship grants which are paid directly to b for the benefit of the recipient a’s scholarship grants will be used to cover tuition fees books supplies and equipment persons who select recipients of scholarship grants and their families are ineligible for a’s scholarships persons who select recipients do not receive any compensation_for their activities in the selection process furthermore such persons are not permitted to receive fees or payments of any kind from prospective grant recipients periodic progress reports are made to a’s board to determine whether the recipients have performed the activities the scholarships are intended to finance if such scholarships are not used as intended because a’s board is partially composed of senior officials of b a will be made aware so that a may investigate and take corrective action information a maintains all records relating to scholarship applications grants and follow-up sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for charitable and or educational_purposes sec_509 of the code provides that certain organizations exempt from federal_income_tax under sec_501 are private_foundations subject_to the provisions of chapter of the code sec_4945 of the code imposes excise_tax on a private foundation's making of any taxable_expenditure as defined in pertinent part by sec_4945 and sec_4945 sec_4945 of the code provides that a taxable_expenditure includes an amount_paid by a private_foundation as a grant to an individual for study or other similar purposes by such individual unless the grant meets the requirements under sec_4945 of the code for approval in advance by the service sec_4945 of the code provides that a taxable_expenditure under sec_4945 does not include any grant to an individual for study if the grant is made on an objective and nondiscriminatory basis under a procedure approved in advance by the service constitutes a scholarship under sec_117 of the code as in effect on the day before the tax reform act of date and is to be used for study at an educational_organization described in sec_170 sec_170 of the code refers to an educational_organization which normally maintains a regular faculty and curriculum and normally has a regularly enrolled body of pupils or students in attendance at the place where its educational activities are regularly carried on sec_117 of the code indicates in general that gross_income does not include any amount received as a qualified_scholarship by an individual who is a candidate_for_a_degree at an educational_organization described in sec_170 sec_117 indicates that a qualified_scholarship means any amount received by an individual as a scholarship grant to the extent the individual establishes that in accordance with the conditions of the grant such amount was used for qualified_tuition_and_related_expenses sec_117 indicates in general that the term qualified_tuition_and_related_expenses means a tuition and fees required for the enrollment or attendance of a student at an educational_organization described in sec_170 and b fees books supplies and equipment required for courses of instruction at such an educational_organization sec_53_4945-4 of the foundation and similar excise_taxes regulations requires that grantees under sec_4945 of the code must be selected on an objective and non- discriminatory basis the group of eligible grantees must be broad enough to enable the giving of the grants to achieve an exempt_purpose the criteria for selection of grantees must be related to the exempt_purpose of the grant the persons selecting the grantees must not be in a position to derive a private benefit directly or indirectly if certain potential grantees are selected over others sec_53_4945-4 of the regulations provides that at least once per year the private_foundation must obtain a reporting verified by the educational_institution on the grantee's progress for each academic period sec_53_4945-4 of the regulations provides that if grantee reports submitted or other information including failure to submit reports indicates that any part of a grant is not being used for purposes of the grant the grantor foundation is under a duty to investigate and while conducting its investigation must withhold further payments the grantor's reasonable steps to recover misused grant funds must include legal action where appropriate unless legal action would not in all probability result in satisfaction of execution on the judgment sec_53_4945-4 of the regulations provides that the grantor private_foundation must retain adequate_records on all of its grants to individuals for study or similar purposes under sec_4945 of the code such records include all information which the foundation secures to evaluate the qualifications of potential grantees identification of all grantees including any relationship of a grantee to the grantor foundation sufficient to assure that such grantee is not a disqualified_person under sec_4946 of the code specification of the amount and purpose of each grant and the follow-up information which the grantor obtains from the grantees under sec_53_4945-4 and sec_53_4945-4 of the regulations cited above based upon the information a submitted and assuming that a’s program will be conducted as proposed with a view to providing objectivity and nondiscrimination in the awarding of grants we rule that a’s procedures in the awarding of scholarship grants comply with the requirements of sec_4945 of the code expenditures made in accordance with these procedures will not constitute taxable_expenditures within the meaning of sec_4945 of the code and as such are eligible for the exclusion from income provided for in sec_117 of the code to the extent that such grants are actually used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code this ruling letter is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be made to a’s creators officers directors trustees or members of the selection committee or for any purpose inconsistent with the purposes described in sec_170 of the code the approval of a’s grant-making procedures is a one-time approval of a’s system of standards and procedures for selecting recipients of grants that meet the requirements of sec_4945 of the code thus this approval will apply to succeeding grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in this request we are informing the ohio te_ge office of this action because this ruling letter could help to resolve any questions about a’s status it should be kept with a’s permanent records this ruling letter is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if there are any questions about this ruling please contact the person whose name and sincerely telephone number are shown in the heading of this letter enclosure notice robert c harper jr manager exempt_organizations technical group
